Chief Judge Fuld (concurring).
I agree that there should be a reversal — but on the sole ground that a substantial question of fact has been raised as to whether the clause limiting the time in which to make a claim is ‘1 manifestly unreasonable ’ ’ (Uniform Commercial Code, § 1-204) as applied tó the type of defect here complained of. In this view, it is not necessary to consider the relevancy, if any, of other provisions of the Uniform Commercial Code (e.g., §§ 2-302, 2-316, 2-719), dealing with “ unconscionable ” contracts or clauses, exclusion of implied warranties or limitations on damages.
Judges Burke, Scileppi, Bergan, Keating and Breitel concur with Judge Jasen; Chief Judge Fuld concurs in result in a separate opinion.
Order reversed, with costs, and case remitted to Special Term for further proceedings in accordance with the opinion herein.